Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Per applicant’s request, the nonstatutory double patenting rejection will be held in abeyance: Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,978,746. Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,893,384 and claims 1-8 of U.S. Patent No. 10,840,559.

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive. In regard to independent claims 1 and 21:  The prior art (Sakakibara) teaches disposing a selector in the form of a switch inside or outside of the housing (paragraph [0230]), as would be understood by one of ordinary skill in the art at the time of the invention, this selector would include electronic components (such as FETs) at least partially inside of the housing (see circuitry diagrams figure 19 etc.) or mechanical components at least partially within the housing to perform the disconnection of the input and output terminals described as the function of the selector (see 103 rationale below).
In regard to claim 12 - a new ground of rejection has been presented below necessitated by applicant’s IDS filed 19 August 2022 and applicant’s arguments regarding Bohan are moot.
Therefore, this action is FINAL.

Claim Rejections - 35 USC § 103
Claims 1-4, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Pub 2011/0012560 of record).
In regard to claim 1, Sakakibara teaches a removable, secondary battery pack for providing electrical power to an electrical device (such as a power tool - figure 1 and 2, paragraph [0376-0378]), the battery pack comprising: 
a housing (upper case and lower case 101, 102) configured to mechanically mate with a receiving portion of the electrical device (figure 20); 
a first string (three modules 112 - paragraph [0404]) of battery cells 120 housed within the housing; a second string 112 of battery cells 120 housed within the housing (paragraph [0409]); and 
a coupler (first and second selectors such as mechanical switch with associated FET switches within controller circuitry - paragraphs [0212-0239]) provided at least partially inside the housing (FETs provided inside the housing - see figure 19) and at least partially outside the housing (mechanical switch disposed outside the housing - paragraph [0230]) and movable between a first position and a second position, wherein in the first position (serially electrically connecting the cells), the coupler causes the first string of battery cells to be electrically connected to the second string of battery cells, and in the second position (isolating the cells of separate modules - paragraph [0212]), the coupler causes the first string of battery cells to be electrically disconnected from the second string of battery cells (paragraphs [0199-0243], figures 14-20).
Alternatively, the prior art discloses “a switch which may be disclosed inside or outside of the casing” for the selector which engages or disengages the battery cell strings (paragraph [0230]).  While the prior art does not specifically disclose the switch provided at least partially inside the housing and at least partially outside the housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the switch of the prior art would include components that are present both at least partially inside and outside the housing as mechanical switches as described by the prior art would be understood by one of ordinary skill in the art to include portions both partially outside and inside the housing in order to be accessible outside of the housing and to effect a change inside of the housing. 
In regard to claim 2, at least one switching element (FET 129, 130) arranged to electrically connect the first string of battery cells to the second string of battery cells in the first position of the coupler, and electrically disconnect the first string of battery cells from the second string of battery cells in the second position of the coupler (paragraph [0480]).
In regard to claim 3, each of the first string of battery cells 112 and second string of battery cells comprises a plurality of battery cells connected in series (paragraph [0415] - serial connection of nine cells), and the at least one switching element is provided to connect the first string of battery cells and second string of battery cells in series (paragraph [0409]).
In regard to claim 4, at least one converter switch configured to switchably connect the first string of battery cells and the second string of battery cells in parallel in a third position of the coupler (switches may be opened in a particular manner so that first and third signal input terminals connect various modules in parallel - paragraph [0516]).
In regard to claim 11, when the battery pack is coupled to the electrical device, the coupler moves from the second position to the first position (see paragraph [0231] - the selector may be a switch on the housing which is activated to allow discharge).
In regard to claim 21, Sakakibara teaches a removable, secondary battery pack for providing electrical power to an electrical device, the battery pack comprising: a housing (101, 102) configured to mechanically mate with a receiving portion of the electrical device (figure 20); a first string (three modules 112 - paragraph [0404]) of battery cells 120 housed within the housing; a second string 112 of battery cells 120 housed within the housing (paragraph [0409]); at least one switching element (FETs discussed in regard to claim 2 above) arranged to electrically connect the first string of battery cells to the second string of battery cells in a first state, and electrically disconnect the first string of battery cells from the second string of battery cells in a second state; and a coupler (first and second selectors controlling switches - paragraphs [0212-0239]) moveably provided at least partially inside the housing (mechanical switch causing internal electronics to change status of FET switches - see figure 19) and at least partially outside the housing (mechanical switch disposed outside the housing - paragraph [0230]) and configured to selectively change a state of the at least one switching element between the first state and the second state (paragraphs [0199-0243], figures 14-20).
Alternatively, the prior art discloses “a switch which may be disclosed inside or outside of the casing” for the selector which engages or disengages the battery cell strings (paragraph [0230]).  While the prior art does not specifically disclose the switch provided at least partially inside the housing and at least partially outside the housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the switch of the prior art would include components that are present both at least partially inside and outside the housing as mechanical switches as described by the prior art would be understood by one of ordinary skill in the art to include portions both partially outside and inside the housing in order to be accessible outside of the housing and to effect a change inside of the housing. 
In regard to claim 22, the at least one switching (field effect transistor) element comprises a network of one or more switches comprising at least one of an electronic switch, or an electro-mechanical switch or a combination thereof (paragraph [0480]).



Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mejia (USP 4,581,570 cited in IDS filed 19 August 2022).
In regard to claim 12, Mejia teaches a removable (i.e. mobile), battery pack for providing electrical power to an electrical device, the battery pack comprising: a housing (see batty pack structure in figure 1, all outer non active structures units considered “a housing”) configured to mechanically mate with a receiving portion of the electrical device (booster battery - column 1, figure 10 and 11); a first string of battery cells 12, 14 housed within the housing; a second string 14, 16 of battery cells housed within the housing (see strings of cells 12, 14, 16 in figures 1; additional cells may be added to increase voltage of booster - see column 6 lines 60-70); and 
a transport lock (switch assembly 20 with screws for raising or lowering plate) removably mounted, wherein in a mounted position of the transport lock, the first string of battery cells is prevented from being electrically connected to the second string of battery cells inside the housing (upper plate 50 positioned to disconnect bus bar 60), and an unmounted position of the transport lock, the first string of battery cells is allowed to be electrically connected to the second string of battery cells inside the housing (column 2 line 25 - column 4 line 10 - switch assembly 20 screws may be raised to move busbars and disconnect cells and prevent undesirable discharge, lowered to connect cells).
While the prior art does not specifically disclose rechargeable batteries, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rechargeable batteries for the booster batteries described by the prior art as such is typical in the art and increases the longevity of the device compared to primary batteries.
In regard to claim 13, a coupler (bus or contact bar 60 with engagement elements 61, 62, 63 for connecting in series or parallel- column 3 lines 14-58) provided at least partially inside the housing and movable between a first position, which causes the first string of battery cells to be electrically connected to the second string of battery cells inside the housing, and a second position, which causes the first string of battery cells to be electrically disconnected from the second string of battery cells inside the housing (bus bar moving connects of disconnects cells, figure 2 and 3).
In regard to claim 14, the transport lock is configured to engage the coupler to lock the coupler in the second position (column 3 lines 35-64).
In regard to claim 15, at least one switch (blade elements 69, 71) arranged to electrically connect the first string of battery cells to the second string of battery cells in the first position of the coupler, and electrically disconnect the first string of battery cells from the second string of battery cells in the second position of the coupler (column 3 lines 58-64 - blades are moved into contact or out of contact to align cells in series or parallel).
In regard to claim 16, each of the first string of battery cells and second string of battery cells comprise a plurality of battery cells 12, 14, 16 connected in series, and the at least one switch is provided to connect the first string of battery cells and second string of battery cells in series (column 3 line 55).
In regard to claim 17, a plurality of battery terminals (terminal connectors 30, 34, 36, 40, 44, 46) arranged along a longitudinal direction of the housing (figure 3), wherein the coupler (blades, bus bars with engagement portions) comprises a portion provided at least partially outside the housing (see figures 1-4 - lid may be removed such that the coupler portions are exposed to the outside) and is slidably moveable along the longitudinal direction of the housing (see figures 5 and 6).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Pub 2011/0012560) as applied to claim 1 above.
In regard to claim 5, Sakakibara teaches a plurality of battery terminals 113 oriented along a longitudinal direction of the housing (figure 13), wherein the coupler (selector as a switch - see paragraph [0230])) comprises a portion provided at least partially accessible from an exterior of the housing at least in the second position of the coupler and is slidably moveable but does not disclose the direction which the switch slides.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the switch movable along the longitudinal direction of the housing as such is one of a few available orientations for a switch to move (the others being horizontal or vertically relative to the cells of the battery pack).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara (US Pub 2011/0012560) as applied to claim 1 above in view of Rejman et al. (US Pub 2008/0248376 of record).
In regard to claim 6, Sakakibara teaches the battery pack of claim 1, but does not disclose a transport lock removeably mounted to lock the coupler in the second position.  However, Rejman et al. teach a similar battery pack comprising: a housing 4 configured to mechanically mate with a receiving portion of the electrical device 2 (figure 1 and 2); battery cells housed within the housing; and the desirability to include a transport lock (such as locking mechanism 12, locking bars 38, 40 etc.) removeably mounted, wherein in a mounted position of the transport lock, the battery cells are prevented from being electrically connected to the device, and an unmounted position of the transport lock, the battery cells are allowed to be electrically connected to the device (paragraphs [0016-0022]) which prevents undesirable discharge of the cells during transport. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transport lock to keep the coupler of Sakakibara from allowing electrical connections to be made (maintained a disconnected state) as such prevents undesirable discharge as taught by Rejman et al.
In regard to claim 7, Rejman et al. teach the transport lock (14, 38, 40) comprises a main body and at least one projection extending from the main body that engages portions of the connecting mechanism in a desired position (see figures, paragraphs cited above).  Therefore in the combination it would have been obvious that transport lock should contact the coupler and biases the coupler in the second position in order to maintain the cells in a disconnected state.
In regard to claims 8 and 9, Rejman et al. teach a plurality of terminal housing slots (recess 24, 26, 30) corresponding to a plurality of battery terminals, wherein the transport lock (38, 40, 42) is slideably mountable proximate the plurality of terminal housing slots (figures 5) and the main body of the transport lock at least partially covers the plurality of battery terminal housing slots.
In regard to claim 10, Rejman et al. teach the battery pack is prevented from being mechanically mated with the receiving portion of the electrical device when the transport lock is mounted on the housing (paragraphs [0016-0022]).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mejia as applied to claim 12 above, in view of Rejman et al. (US Pub 2008/0248376 of record).
In regard to claims 18-20, Mejia teach the battery pack of claim 12, but does not disclose the transport lock is slideably mountable on the housing proximate the plurality of terminal housing slots.  However, Rejman et al. teach a similar battery pack comprising: a housing 4 configured to mechanically mate with a receiving portion of the electrical device 2 (figure 1 and 2); battery cells housed within the housing; and the desirability to include a transport lock (such as locking mechanism 12, locking bars 38, 40 etc.) removeably mounted, wherein in a mounted position of the transport lock, the battery cells are prevented from being electrically connected to the device, and an unmounted position of the transport lock, the battery cells are allowed to be electrically connected to the device (paragraphs [0016-0022]) which prevents undesirable discharge of the cells during transport. Rejman et al. teach a plurality of terminal housing slots (recess 24, 26, 30) corresponding to a plurality of battery terminals, wherein the transport lock (38, 40, 42) is slideably mountable proximate the plurality of terminal housing slots (figures 5 - in re claims 18 and 19) and the main body of the transport lock at least partially covers the plurality of battery terminal housing slots and (in re claim 20) Rejman et al. teach the battery pack is prevented from being mechanically mated with the receiving portion of the electrical device when the transport lock is mounted on the housing (paragraphs [0016-0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transport lock for mounting in recesses of the battery pack to keep the coupler of Mejia from allowing electrical connections to be made as such prevents undesirable discharge as taught by Rejman et al.

	Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Pub 20210016668.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 19 August 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723